DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
2.	This communication is considered fully responsive to the response/amendment filed on the 16th of September, 2021. 
(a).	The rejection(s) of Claims 13-22 under 35 U.S.C. 101 as not falling within one of the four statutory categories of patent eligible subject matter and the claimed invention is directed to non-statutory subject matter is withdrawn because the claims have been amended accordingly.

Response to Arguments
3.	Applicant’s arguments, (see pages 9-12), filed on the 16th of September, 2021, with respect to the rejection(s) of Claims 1, 6, 7, 12-33 and 39 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2017/0332357 A1 to Xu et al. (Xu), in view of Publication No.: US 2019/0045452 A1 to Yang et al. (Yang) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
4.	Claims 1, 6, 7, 12-33 and 39 (renumbered to as Claims 1-26) are allowed.  Independent Claims 1 and 6 are allowable over Non-Patent Literatures (NPLs) 

individually or in combination fails to particularly disclose, fairly suggests or render 
obvious ‘receiving a first anchor carrier in standalone spectrum shifted +/- 2.5 kHz or +/- 
7.5 kHz from a 100 kHz raster grid; receiving an indication on the first anchor carrier 
that the first anchor carrier is operated as one of an inband carrier or a guardband 
carrier; receiving a second carrier in standalone spectrum, the second carrier separated 
from the first anchor carrier by less than 400 kHz; and utilizing the first anchor carrier 
and the at least one second carrier for data communication’.
Independent Claims 7 and 12 are allowable over Non-Patent Literatures (NPLs) 
and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘transmitting a first anchor carrier in standalone spectrum shifted +/- 2.5 kHz or +/7.5kHz from a 100 kHz raster grid; transmitting an indication on the first anchor carrier that the anchor carrier is operated as one of an inband carrier or a guardband carrier; 
transmitting a second carrier in standalone spectrum, the second carrier separated from the first anchor carrier by less than 400 kHz; and utilizing the first anchor carrier and the second carrier for data communication’.
Independent Claim 13 is allowable over Non-Patent Literatures (NPLs) 
and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘receiving a first anchor carrier in standalone spectrum shifted +/- 2.5 kHz or +/- 7.5 kHz from a 100 kHz raster grid; receiving an indication on the first anchor carrier that the first anchor carrier is operated as one of an inband carrier or a guardband carrier; receiving a second carrier in standalone spectrum, the second carrier separated from the first anchor carrier by less than 400 kHz; and utilizing the first anchor carrier and the second carrier for data communication’.
Independent Claim 18 is allowable over Non-Patent Literatures (NPLs) 
and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘transmitting a first anchor carrier in standalone spectrum shifted +/- 2.5 kHz or +/- 7.5 kHz from a 100 kHz raster grid; transmitting an indication on the first anchor carrier that the anchor carrier is operated as one of an inband carrier or a guardband carrier; transmitting a second carrier in standalone spectrum, the second carrier separated from the first anchor carrier by less than 400 kHz; and utilizing the first anchor carrier and the second carrier for data communication’.
Independent Claims 23 and 31 are allowable over Non-Patent Literatures
(NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘transmitting a first anchor carrier in standalone spectrum shifted by a carrier gap stored in a receiving node; transmitting an indication on the first anchor carrier that the anchor carrier is operated as one of an inband carrier or a guardband carrier; transmitting a second carrier in standalone spectrum, the second carrier separated from the first anchor carrier by less than 400 kHz; and utilizing the first anchor carrier and the second carrier for data communication’.
Independent Claims 32 and 39 are allowable over Non-Patent Literatures
receiving, from a user equipment, a first anchor carrier in standalone spectrum shifted by a carrier gap stored in the NB-IoT node; receiving an indication on the first anchor carrier that the anchor carrier is operated as one of an inband carrier or a guardband carrier; receiving a second carrier in standalone spectrum, the second carrier separated from the first anchor carrier by less than 400 kHz; and utilizing the first anchor carrier and the second carrier for data communication’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(a).	Publication No.: US 2021/0289470 A1 to Kumar et al.	see paragraphs 0068, 0075, 0077, 0100 and 0120.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463